Case 5:19-cv-00170-CJC-KK
                         Document 34 Filed 11/16/20 Page 1 of 3 Page ID #:328



 1                                                                    JS-6
 2
 3
                                                                     11/16/2020
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9             CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
10
10
11
11   DANIEL BEIRNE, individually, on        Case No.: 5:19-cv-00170-CJC-KKx
     behalf of all others similarly
12
12   situated,
13
13
                   Plaintiff,               JUDGMENT AFTER FINAL
14
14                                          APPROVAL OF CLASS ACTION
           vs.                              SETTLEMENT
15
15
     TREPCO IMPORTS &
16
16   DISTRIBUTION, LTD, a Michigan
     Corporation; and DOES 1 through
17
17   250, inclusive,
18
18
                   Defendants.
19
19
20
20
21
21
22
22         On September 16, 2020, the Court conducted a hearing on Plaintiffs’
23
23   unopposed Motion in Support of Final Approval of Class Action Settlement,
24
24   including Plaintiff’s Request for Attorney’s Fees and Costs (“Motion”). The
25
25   Court considered the Motion papers, and GOOD CAUSE appearing, IT IS
26
26   HEREBY ORDERED that the Motion is GRANTED and JUDGMENT be entered
27
27   by the clerk as follows:
28
28

                                           Page 1


           
Case 5:19-cv-00170-CJC-KK
                         Document 34 Filed 11/16/20 Page 2 of 3 Page ID #:329



 1             1.   The Court approves the Settlement memorialized in the Joint
 2   Stipulation of Class and Representative Action Settlement and the Notice of Class
 3   Action Settlement.
 4         2.       The Court certifies the following Settlement Class for settlement
 5   purposes only pursuant to Rule 23 of the Federal Rule of Civil Procedure:
 6                  (1) all current and/or former non-exempt employees that worked for
 7                  Trepco in hourly positions from November 13, 2015, and through the
 8                  date of preliminary approval (July 28, 2020), excluding any persons
 9                  who opt out.
10
10         3.       The Court finds, solely for purposes of the Settlement, that: (a) the
11
11   Settlement Class is so numerous that joinder of all Settlement Class Members is
12
12   impracticable; (b) there are questions of law and fact common to the Settlement
13
13   Class that predominate over any individual questions; (c) the claims of the Named
14
14   Plaintiffs are typical of the claims of the Settlement Class; (d) Named Plaintiffs
15
15   and Class Counsel will fairly and adequately represent and protect the interests of
16
16   the Settlement Class; and (e) a class action is superior to all other available
17
17   methods for the fair and efficient adjudication of the controversy. The Court
18
18   further finds that the Settlement falls within the range of reasonableness of a
19
19   settlement that could ultimately be granted final approval by the Court, and merits
20
20   submission to Class Members for their consideration. All capitalized terms used
21
21   in this Order shall have the same defined meanings as set forth in the Joint
22
22   Stipulation of Class Action Settlement and Release, unless stated otherwise.
23
23         4.       The Court appoints Brent S. Buchsbaum and Laurel Haag of the Law
24
24   Offices of Buchsbaum & Haag, LLP, as Class Counsel.
25
25         6.       The Court approves plaintiff Daniel Beirne as Class Representative,
26
26   including his enhancement award of $5,000.
27
27         7.       The Court appoints Simpluris, Inc. as the Claims Administrator.
28
28

                                              Page 2


           
Case 5:19-cv-00170-CJC-KK
                         Document 34 Filed 11/16/20 Page 3 of 3 Page ID #:330



 1         8.     The Court approves the $7,000 Claims Administration Fee to be paid
 2   to Simpluris.
 3         9.     The Court approves Class Counsel’s request for Attorney’s Fees in
 4   the amount of $73,363.75 (25% of the common fund after deducting counsel’s and
 5   Simpluris, Inc.’s fees) and $9,545 in Costs.
 6         10.    The Court approves the $7,500 LWDA Payment.
 7
 8         IT IS SO ORDERED.
 9
10
10      DATED: November 16, 2020
11
11
12
12
13
13                                              HON. CORMAC J. CARNEY

14
14                                          UNITED STATES DISTRICT JUDGE
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28

                                            Page 3


           
